 

Exhibit 10.37

 

Amended and Restated EMPLOYMENT AGREEMENT

 

This Amended and Restated EMPLOYMENT AGREEMENT (the “Agreement”) is made as of
the 7th day of May 2015, by and between Albany Molecular Research, Inc., a
Delaware corporation (the “Company”), and Milton Boyer (the “Executive”).

 

WHEREAS, the Executive was an employee of Oso Biophamaceuticals Manufacturing,
LLC (“OsoBio”) and was party to an Employment Agreement dated January 31, 2012
(the “Prior Agreement”); and

 

WHEREAS, on June 1, 2014, OsoBio and the Company entered into that certain
Membership Interest Purchase Agreement by and among Company, the “Buyer” entity
named therein, OsoBio and Oso Biopharm Holdings, LLC, pursuant to which, among
other things, at the closing of the transactions contemplated by such Membership
Interest Purchase Agreement, which the parties agreed was effective on July 1,
2014,(the “Closing”), OsoBio became an indirect wholly owned subsidiary of the
Company; and

 

WHEREAS, the parties entered into an Employment Agreement dated as of June 1,
2014 (the “Original Agreement”) and due to certain changed circumstances, now
wish to modify the Original Agreement as set forth herein, which Amended and
Restated Employment Agreement shall supercede and replace the Original Agreement
; and

 

WHEREAS, the parties hereto desire to assure that the Executive’s knowledge and
familiarity with the business of the Company will continue to be available to
the Company after the Closing.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties agree as follows:

 

1.            Employment. Subject to the provisions of this Agreement, the
Company hereby employs as of the Effective Date the Executive and the Executive
accepts such employment upon the terms and conditions hereinafter set forth.
Executive agrees that the Prior Agreement is terminated and no longer in force
and effect as of the Effective Date, which the parties agree was July 1, 2014.

 

2.            Term of Employment. The term of the Executive’s employment
pursuant to this Agreement shall commence on and as of the date of the Closing
(the “Effective Date”) and shall remain in effect for a period of two (2) years
from the Effective Date (the “Term”). Unless either party provides written
notice of its intent not to renew the Agreement at least 180 days prior to the
expiration date, the Agreement shall automatically renew for periods of one (1)
year (each a “Renewal Term”) commencing at the second anniversary of the
Effective Date and on each subsequent anniversary thereafter. If not renewed,
the Agreement will expire. The period during which the Executive serves as an
employee of the Company in accordance with and subject to the provisions of this
Agreement is referred to in this Agreement as the “Term of Employment.”
Notwithstanding anything to the contrary contained herein, this Agreement shall
take effect as of the Effective Date, and shall have no legal force or effect
whatsoever prior thereto (or in the event the Closing does not occur for any
reason, whether due to termination of the Membership Interest Purchase Agreement
or otherwise).

 

 

 

 

3.            Capacity.

 

(a)            Duties. During the Term of Employment, the Executive shall report
directly to Willam S. Marth, CEO or any other person designated by the President
and Chief Executive Officer and (i) shall serve with the title Senior Vice
President, Drug Product Manufacturing, (ii) shall perform such duties and
responsibilities as may be reasonably determined by Chairman, President and
Chief Executive Officer or his designate, consistent with the Executive’s title
and position, duties and responsibilities as an employee of the Company as of
the Effective Date; provided that such duties and responsibilities shall be
within the general area of the Executive’s experience and skills, and (iii)
shall render all services incident to the foregoing.

 

(b)            Extent of Service. The Executive agrees to diligently serve the
interests of the Company and shall devote substantially all of his working time,
attention, skill and energies to the advancement of the interests of the Company
and its subsidiaries and affiliates and the performance of his duties and
responsibilities hereunder; provided that nothing in this Agreement shall be
construed as preventing the Executive from (i) investing the Executive’s assets
in any entity in a manner not prohibited by Section 7 and in such form or manner
as shall not require any material activities on the Executive’s part in
connection with the operations or affairs of the entities in which such
investments are made, or (ii) engaging in religious, charitable or other
community or non-profit activities that do not impair the Executive’s ability to
fulfill the Executive’s duties and responsibilities under this Agreement.

 

4.            Compensation.

 

(a)            Salary. During the Term of Employment, the Company shall pay the
Executive a salary (the “Base Salary”) at an annual rate as shall be determined
from time to time by the Chairman, President and Chief Executive Officer or
other appropriate person of the Company consistent with the general policies and
practices of the Company; provided, however, that in no event shall such rate
per annum be less than $275,000. Such Base Salary shall be subject to
withholding under applicable law and shall be payable in periodic installments
in accordance with the Company’s usual practice for its senior executives, as in
effect from time to time.

 

(b)            Bonus. Following the Effective Date, goals will be set by the
Company for Executive relating to specific objectives for 2014 including the
integration of OsoBio with AMRI and independent OsoBio operating goals.
Executive will be eligible to receive a bonus for accomplishment of such goals
of up to 50% (fifty percent) of his Base Salary (the “Initial Bonus”), which
bonus would be payable at the time that bonuses are regularly paid to executives
and employees in early 2015. Payment of the Initial Bonus will be made in the
reasonable discretion of Executive’s supervisor and the President and CEO of
AMRI; provided, however that the Executive shall be entitled to receive a bonus
for 2014 of not less than $125,000, which shall include any bonus for the
partial year that was paid or is payable to Executive by OsoBio or its
shareholders pursuant to any agreement between Executive and any such party
related to or as a condition of the sale of OsoBio by its shareholders. After
2014, which shall be covered by the Initial Bonus referenced above, the Company
shall annually review the performance of the Company and of the Executive during
the prior year, and the Company may provide the Executive with additional
compensation as a bonus in accordance with any bonus plan then in effect from
time to time for similarly situated employees of the Company.

 

 2 

 

 

5.            Benefits.

 

(a)            Reimbursement of Expenses. The Company shall promptly reimburse
the Executive for all reasonable business expenses incurred by the Executive
during the Term of Employment in accordance with the Company’s practices for
employees of the Company, as in effect from time to time, including travel to
and from Georgia and in accordance with the Company’s regular travel and
entertainment policy.

 

(b)            Vacation. During the Term of Employment, the Executive shall
receive paid vacation annually in accordance with the Company’s practices for
employees of the Company, of which current applicable practice is four (4)
weeks.

 

(c)            Company-Leased Housing and Vehicle. During the Term of
Employment, the Company shall provide Executive with a stipend for housing and a
Company-leased vehicle (each of which shall be selected by the Executive). The
stipend will be in the amount of $3,500 per month. The current vehicle lease
shall end no later than December 2017 and will not be renewed. The housing
stipend shall be evaluated and potentially discontinued in May 2017. Separation
of employment for any reason will result in the immediate termination of both
the auto and home lease payments.

 

(d)            Relocation. Any time after the Effective Date, the Executive will
be eligible for the AMRI Relocation Program for executives. This program
includes reimbursement or direct payment of all costs associated with the
closing costs for both sale of the Executive’s primary residence in Georgia and
the purchase, if any, of a new residence at the agreed upon location. The
Company will pay for the physical move of household goods to the new
location. The timing and location of such relocation shall be agreed to between
Executive and his supervisor and the President and CEO of AMRI and further
details regarding such relocation will be established at such time. Upon the
Executive's relocation, the benefits provided pursuant to Section 5(c) will
cease.

 

(e)            Grant of Company Equity. On the Effective Date, the Company
granted to Executive 20,000 shares of restricted stock, such restricted stock to
be granted pursuant to the Company’s 2008 Stock Option and Incentive Plan (the
“Plan”). Such restricted stock will be evidenced by standard agreements to be
entered into between Executive and the Company and will vest in equal
installments over 4 (four) years on each anniversary of the date of grant.

 

(f)            Other Company Benefit Plans. During the Term of Employment, the
Executive shall be entitled to participate in any and all medical, dental,
pension and life insurance plans, disability income plans and other employee
benefit plans as in effect from time to time for similarly situated employees of
Oso Bio. Such participation shall be subject to (i) the terms of the applicable
plan documents, (ii) generally applicable policies of the Oso Bio and (iii) the
discretion of the Board of Directors of the Company or the administrative or
other committee provided for in, or contemplated by, such plan. Compliance with
this Section 5(f) shall in no way create or be deemed to create any obligation,
express or implied, on the part of the Company or any subsidiary or affiliate of
the Company with respect to the continuation of any benefit or other plan or
arrangement maintained as of or prior to the Effective Date or the creation and
maintenance of any particular benefit or other plan or arrangement at any time
after the Effective Date.

 

 3 

 

 

(g)            Tax Treatment. The Company shall make deductions, withholdings
and tax reports with respect to payments and benefits under this Agreement to
the extent that it reasonably and in good faith determines that it is required
to make such deductions, withholdings and tax reports.  Payments under this
Agreement shall be in amounts net of any such deductions or withholdings. 
Nothing in this Agreement shall be construed to require the Company to make any
payments to compensate the Executive for any adverse tax effect associated with
any payments or benefits or for any deduction or withholding from any payment or
benefit.

 

6.            Termination of Employment. Notwithstanding the provisions of
Section 2, the Executive’s employment under this Agreement shall terminate under
the following circumstances set forth in this Section 6.

 

For purposes of this Agreement, “Date of Termination” means (i) if the
Executive’s employment is terminated by his death as provided in Section 6(c),
the date of his death; (ii) if the Executive’s employment is terminated due to
his permanent disability as provided in Section 6(c), the date on which notice
of termination is given and (iii) if the Executive’s employment is terminated
under Section 6(e), (A) thirty (30) days after the date on which the Company
gives notice of termination or (B) the date on which the Company’s cure period
expires, as applicable.

 

(a)          Mutual Consent. The Executive’s employment under this Agreement may
be terminated at any time by the mutual consent of the Executive and the Company
on such terms as both parties shall mutually agree.

 

(b)          Termination by the Company for Cause. The Executive’s employment
under this Agreement may be terminated by the Company for “Cause” at any time
upon written notice to the Executive without further liability on the part of
the Company. For purposes of this Agreement, a termination shall be for “Cause”
if:

 

(i)          the Executive shall commit an act of fraud, embezzlement,
misappropriation or breach of fiduciary duty against the Company or any of its
subsidiaries or affiliates or shall be convicted by a court of competent
jurisdiction or shall plead guilty or nolo contendere to any felony;

 

(ii)         the Executive shall commit a material breach of any of the
covenants, terms or provisions of Section 7 or 8 hereof which breach has not
been cured within fifteen (15) days after delivery to the Executive by the
Company of written notice thereof;

 

(iii)        the Executive shall commit a material breach of any of the
covenants, terms or provisions hereof (other than pursuant to Section 7 or 8
hereof) which breach has not been remedied within thirty (30) days after
delivery to the Executive by the Company of written notice thereof; or

 

 4 

 

 

(iv)        the Executive shall have continuously failed to substantially
perform the Executive’s duties hereunder, after written notice and under
circumstances effectively constituting a voluntary resignation of the
Executive’s position with the Company.

 

Upon termination for Cause as provided in this Section 6(b), (x) all obligations
of the Company under this Agreement shall thereupon immediately terminate other
than any obligations with respect to (A) earned but unpaid Base Salary, (B)
reimbursement for any unreimbursed expenses incurred through the date of
termination, to the extent reimbursable in accordance with Company policy, (C)
any accrued but unused vacation time in accordance with Company policy; and
(D) all other payments or benefits (if any) to which the Executive shall be
entitled under the express terms of any applicable benefit plan or arrangement
maintained by the Company (the “Accrued Obligations”) and (y) the Company shall
have any and all rights and remedies under this Agreement and applicable law.

 

(c)            Death; Disability. The Executive’s employment under this
Agreement may be terminated by the Company upon the earlier of death or
permanent disability (as defined below) of the Executive continuing for a period
of one hundred eighty (180) days. Upon any such termination of the Executive’s
employment, all obligations of the Company under this Agreement shall thereupon
immediately terminate other than any obligations with respect to (i) Accrued
Obligations, (ii) bonus payments with respect to the calendar year within which
such termination occurred on the basis of and to the extent contemplated in any
bonus plan then in effect with respect to executives of similar level at the
Company, pro-rated on the basis of the number of days of the Executive’s actual
employment hereunder during such calendar year through the Date of Termination,
and (iii) in the case of permanent disability, continuation at the Company’s
expense of health insurance benefits (medical and dental) until the first
anniversary of the Date of Termination to the extent permitted under the
Company’s group health insurance policy. As used herein, the term “permanent
disability” or “permanently disabled” means the inability of the Executive, by
reason of injury, illness or other similar cause, to perform a major part of his
duties and responsibilities in connection with the conduct of the business and
affairs of the Company. The Company shall provide written notice to the
Executive of the termination of his employment hereunder due to permanent
disability.

 

(d)            Voluntary Termination by the Executive. At any time during the
Term of Employment, the Executive may terminate his employment under this
Agreement for other than “Good Reason” (as defined in Section 6 (e)) upon thirty
(30) days’ prior written notice to the Company. Upon termination by the
Executive as provided in this Section 6(d), all obligations of the Company under
this Agreement shall thereupon immediately terminate other than any obligations
with respect to Accrued Obligations.

 

 5 

 

 

(e)            Termination by the Company Without Cause or by the Executive for
Good Reason. The Executive’s employment under this Agreement may be terminated
by the Company at any time without “Cause” (as defined in Section 6(b)) upon
thirty (30) days’ prior written notice to the Executive or by the Executive at
any time during the Term for “Good Reason”. Any termination by the Company of
the Executive’s employment under this Agreement which does not constitute a
termination for Cause under Section 6(b) and is not a termination on account of
death or disability under Section 6(c) shall be deemed a termination without
Cause. Upon any such termination of the Executive’s employment by the Company
without Cause or by the Executive for Good Reason during the Term, all
obligations of the Company under this Agreement shall thereupon immediately
terminate other than any obligations with respect to Accrued Obligations. In
addition, subject to the Executive signing within the applicable consideration
period a general release of claims in a form and manner satisfactory to the
Company and the lapse of any statutory revocation period (the “Release
Requirement”), the Company shall continue to pay the Executive his Base Salary
at the rate then in effect pursuant to Section 4(a) for a period of twelve (12)
months from the Date of Termination; provided that the Company shall make the
first payment of such Base Salary continuation at any time determined by the
Company within sixty (60) days of the Date of Termination; provided further that
if the sixty (60) day period begins in one calendar year and ends in a second
calendar year, the Base Salary continuation payments shall begin to be paid in
the second calendar year by the last day of such sixty (60) day period. The
first such payment of Base Salary continuation shall include payment for all
Base Salary that would have been paid by such date if Base Salary payments had
not ceased due to the termination of the Executive’s employment. Also subject to
the Release Requirement, the Company shall (i) pay 100% of the costs to provide
up to three (3) months of outplacement support services at a level appropriate
for the Executive’s title and responsibilities and (ii) pay the same share of
group medical and dental plan premiums for the Executive that it pays for active
employees at the same site location with the same level of group medical and
dental plan benefits for a period of twelve (12) months from the Date of
Termination; provided that such contributions toward group medical and dental
plan continuation coverage shall be pursuant to and subject to the Executive’s
election of COBRA coverage and continued eligibility for such continuation.

 

For purposes of this Agreement, “Good Reason” shall mean the occurrence of
either of the following: (A) a material diminution in the nature or scope of the
powers, duties or responsibilities of the Executive; or (B) a breach by the
Company of any of its material obligations hereunder. The Executive shall
provide the Company with reasonable notice and an opportunity to cure the event
listed in clause (A) or clause (B) above, as applicable, within sixty (60) days
after the Executive first becomes aware of the occurrence of such event, and the
Executive shall not be entitled to compensation pursuant to this Section 6(e)
unless the Company fails to cure such event within a reasonable period of not
less than thirty (30) nor more than forty five (45) days after the Company’s
receipt of such notice from the Executive.

 

7.            Non-Competition and No Solicitation.

 

(a)            Because the Executive’s services to the Company are special and
because the Executive has access to the Company’s Confidential Information (as
hereinafter defined), during the Term of Employment and for a period of twelve
(12) months following the termination, the Executive shall not, without the
express written consent of the Company, directly or indirectly, engage,
participate, invest in, be employed by or assist, whether as owner, part-owner,
shareholder, partner, director, officer, trustee, employee, agent or consultant,
or in any other capacity, any Person (as hereinafter defined) other than the
Company and its affiliates in the Designated Industry (as hereinafter defined);
provided, however, that nothing herein shall be construed as preventing the
Employee from making passive investments in a Person in the Designated Industry
if the securities of such Person are publicly traded and such investment
constitutes less than one percent (1%) of the outstanding shares of capital
stock or comparable equity interests of such Person.

 

 6 

 

 

(b)            For purposes of this Agreement, the following terms have the
following meanings:

 

“Person” means an individual, a corporation, an association, a partnership, a
limited liability company, an estate, a trust and any other entity or
organization; and

 

“Designated Industry” means chemistry and biology services, the drug development
and drug product manufacturing industries and any other business conducted by
OSOBio or the Company during the Executive’s employment with OSOBio and the
Company. Because the Company’s business is worldwide in scope, the Designated
Industry includes such business activities in any location in the world.

 

(c)            For a period of twelve (12) months following the termination of
the Executive’s employment under this Agreement for any reason, the Executive
shall not, directly or indirectly, alone or as a member of any partnership or
limited liability company or entity, or as an officer, director, shareholder, or
employee of any corporation or entity, solicit, divert or take away, or attempt
to divert or take away, the business or patronage of any current or former
client, customer or account of the Company; provided, that this sub-section
shall be limited to clients, customers or accounts of the Company who were
clients, customers or accounts of the Company at any time during the Executive's
employment with the Company.

 

(d)            For a period of twelve (12) months following the termination of
the Executive’s employment under this Agreement for any reason, the Executive
shall not, directly or indirectly, alone or as a member of any partnership or
limited liability company or entity, or as an officer, director, shareholder, or
employee of any corporation or entity (a) solicit or otherwise encourage any
employee or independent contractor of the Company to terminate his/her
relationship with the Company, or (b) recruit, hire or solicit for employment or
for engagement as an independent contractor, any person who is or was employed
by the Company at any time during the Executive’s employment with the Company.
This sub-section shall not apply to persons whose employment and/or retention
with the Company has been terminated for a period of twenty-four (24) months or
longer.

 

(e)            If any restriction set forth in this Section 7 is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities or in too broad a
geographic area, it shall be rewritten by the court to extend only over the
maximum period of time, range of activities or geographic area as to which may
be enforceable.

 

 7 

 

 

8.            Confidentiality. In the course of performing services hereunder
and otherwise, the Executive has had, and it is anticipated that the Executive
will from time to time have, access to confidential records, data, customer
lists, trade secrets, technology and similar confidential information owned or
used in the course of business by the Company and its subsidiaries and
affiliates (the “Confidential Information”). The Executive agrees (i) to hold
the Confidential Information in strict confidence, (ii) not to disclose the
Confidential Information to any Person (other than in the regular business of
the Company), and (iii) not to use, directly or indirectly, any of the
Confidential Information for any competitive or commercial purpose; provided,
however, that the limitations set forth above shall not apply to any
Confidential Information which (A) is then generally known to the public, (B)
became or becomes generally known to the public through no fault of the
Executive, or (C) is disclosed in accordance with an order of a court of
competent jurisdiction or applicable law. Upon termination of the Executive’s
employment with the Company, all data, memoranda, customer lists, notes,
programs and other papers and items, and reproductions thereof relating to the
foregoing matters in the Executive’s possession or control, shall be returned to
the Company and remain in its possession. This Section 8 shall survive the
termination of this Agreement for any reason.

 

9.            Conflicting Agreements. The Executive hereby represents and
warrants that the execution of this Agreement and the performance of his
obligations hereunder will not (after giving effect to the termination of the
Prior Agreement hereby on the Effective Date) breach or be in conflict with any
other agreement to which he is a party or is bound, and that he is not now
subject to any covenants which would affect the performance of his obligations
hereunder. As of the Effective Date, the Executive is not performing any other
duties for, and is not a party to any similar agreement with, any Person
competing with the Company or any of its affiliates.

 

10.         Severability. In case any of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, any such invalidity, illegality or unenforceability shall not
affect any other provision of this Agreement, but this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had been
limited or modified (consistent with its general intent) to the extent necessary
to make it valid, legal and enforceable, or if it shall not be possible to so
limit or modify such invalid, illegal or unenforceable provision or part of a
provision, this Agreement shall be construed as if such invalid, illegal or
unenforceable provision or part of a provision had never been contained in this
Agreement.

 

11.         Litigation and Regulatory Cooperation. During and after the
Executive’s employment, the Executive shall cooperate fully with the Company in
the defense or prosecution of any claims or actions now in existence or which
may be brought in the future against or on behalf of the Company which relate to
events or occurrences that transpired while the Executive was employed by the
Company. The Executive’s full cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
the Company at mutually convenient times. During and after the Executive’s
employment, the Executive also shall cooperate fully with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while the Executive was employed by the Company. The
Company shall reimburse the Executive for any reasonable out-of-pocket expenses
incurred in connection with the Executive’s performance of obligations pursuant
to this Section 11. This Section 11 shall survive the termination of the
Executive’s employment under this Agreement for any reason.

 

 8 

 

 

12.         Arbitration of Disputes. Except as provided in Section 13, any
dispute or controversy arising under or in connection with this Agreement or
otherwise arising out of the Executive’s employment or the termination of that
employment (including, without limitation, any claims of unlawful employment
discrimination or other statutory claims) shall be settled exclusively by
arbitration in Albany, New York, in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered in any court
having jurisdiction. In the event that the Company terminates the Executive’s
employment for Cause under Section 6(b) and the Executive contends that Cause
did not exist, then the Company’s only obligation with respect to the dispute
concerning whether Cause exists under Section 6(b) shall be to submit such claim
to arbitration and the only issue before the arbitrator will be whether the
Executive was in fact terminated for Cause. If the arbitrator determines that
the Executive was not terminated for Cause by the Company, then the only
remedies that the arbitrator may award are (i) payment of amounts which would
have been payable if the Executive’s employment had been terminated under
Section 6(e), (ii) the costs of arbitration, (iii) the Executive’s reasonable
attorneys’ fees, and (iv) all rights and benefits granted or in effect with
respect to the Executive under the Company’s stock option plans and agreements
with the Executive pursuant thereto that have not been provided due to the
Company’s determination concerning the circumstances leading to the termination
of the Executive’s employment, with the vesting and exercise of any stock
options and the forfeitability of any stock-based grants held by the Executive
to be governed by the terms of such plans and the related agreements between the
Executive and the Company. If the arbitrator finds that the Executive’s
employment was terminated for Cause, the arbitrator will be without authority to
award the Executive anything, and the parties will each be responsible for their
own attorneys’ fees, and they will divide the costs of arbitration equally.
Furthermore, should a dispute occur concerning the Executive’s mental or
physical capacity as described in Section 6(c), a doctor selected by the
Executive and a doctor selected by the Company shall be entitled to examine the
Executive. If the opinion of the Company’s doctor and the Executive’s doctor
conflict, the Company’s doctor and the Executive’s doctor shall together agree
upon a third doctor, whose opinion shall be binding. This Section 12 shall
survive the termination of the Executive’s employment under this Agreement for
any reason.

 

13.         Specific Performance. Notwithstanding Section 12 hereof, it is
specifically understood and agreed that any breach of Section 7 or 8 of this
Agreement by the Executive is likely to result in irreparable injury to the
Company and its subsidiaries and affiliates, that the remedy at law alone will
be inadequate remedy for such breach and that, in addition to any other remedy
it may have, the Company shall be entitled to enforce the specific performance
of this Agreement by the Executive and to seek both temporary and permanent
injunctive relief (to the extent permitted by law), without the necessity of
proving actual damages. Therefore, any claim based on an alleged breach of
Section 7 or 8 of this Agreement shall not be subject to Section 12 hereof
unless otherwise agreed. To the extent that any court action is permitted
consistent with or to enforce Section 7 or 8 of this Agreement or to enforce
Section 12, the parties hereby agree to the sole and exclusive jurisdiction of
the Supreme Court of the State of New York (Albany County) and the United States
District Court for the Northern District of New York (City of Albany).
Accordingly, with respect to any such court action, the Executive (i) submits to
the personal jurisdiction of such courts, (ii) consents to service of process,
and (iii) waives any other requirement (whether imposed by statute, rule of
court or otherwise) with respect to personal jurisdiction or service of process.

 

 9 

 

 

14.         Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given (i)
when delivered by hand, (ii) when transmitted by facsimile and receipt is
acknowledged, or (iii) if mailed by certified or registered mail with postage
prepaid, on the third business day after the date on which it is so mailed:

 

To the Company:

 

Albany Molecular Research, Inc.
21 Corporate Circle
Albany, New York 12203-5154
Facsimile: (518) 867-4375
Attention: Senior Vice President of Human Resources

 

To the Executive, to the address on file with the Company.

 

or to such other address of which any party may notify the other parties as
provided above. Notices shall be effective as of the date of such delivery or
mailing.

 

15.         Amendment; Waiver. This Agreement shall not be amended, modified or
discharged in whole or in part except by an Agreement in writing signed by both
of the parties hereto. The failure of either of the parties to require the
performance of a term or obligation or to exercise any right under this
Agreement or the waiver of any breach hereunder shall not prevent subsequent
enforcement of such term or obligation or exercise of such right or the
enforcement at any time of any other right hereunder or be deemed a waiver of
any subsequent breach of the provision so breached, or of any other breach
hereunder.

 

16.         Successors and Assigns. This Agreement shall inure to the benefit of
successors of the Company by way of merger, consolidation or transfer of all or
substantially all of the assets of the Company, and may not be assigned by the
Executive. The Company shall require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business or assets of the Company expressly to assume and agree to perform
this Agreement to the same extent that the Company would be required to perform
it if no succession had taken place. Failure of the Company to obtain an
assumption of this Agreement at or prior to the effectiveness of any succession
shall be a material breach of this Agreement.

 

17.         Entire Agreement. This Agreement constitutes the entire agreement
between the parties concerning the subjects hereof and supersedes all prior
understandings and agreements between the parties relating to the subject matter
hereof, including without limitation the Prior Agreement.

 

18.         Governing Law. This Agreement shall be construed and regulated in
all respects under the laws of the State of New York.

 

19.         Counterparts. This Agreement may be executed in counterparts, each
of which when so executed and delivered shall be taken to be an original, but
such counterparts shall together constitute one and the same document.

 

 10 

 

 

IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Agreement as of the day and year first above written.

 

  ALBANY MOLECULAR RESEARCH, INC.       By: /s/ William S. Marth      
EXECUTIVE:       /s/ Milton Boyer   Milton Boyer

 

 11 

 